                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


 1                                                                   Apr 19, 2021
 2                                                                       SEAN F. MCAVOY, CLERK


 3
 4                            UNITED STATES DISTRICT COURT
 5                          EASTERN DISTRICT OF WASHINGTON
 6    UNITED STATES OF AMERICA,
                                                     No.   2:16-CR-0034-WFN-2
 7                             Plaintiff,
                                                     ORDER ON ALLEGED VIOLATIONS
 8           -vs-                                    OF SUPERVISED RELEASE
 9    SHAUNTE LAMAR ROWE,
10                             Defendant.
11
12          A supervised release violation hearing was held April 19, 2021. The Defendant, who
13   is not in custody, was present and represented by Colin Prince; Assistant United States
14   Attorney Caitlin Baunsgard represented the Government; United States Probation Officer
15   Joshua Schull was also present.
16          The Court scheduled the hearing to review a report from the United States Probation
17   Office alleging that Mr. Rowe violated his conditions of supervised release. At the hearing,
18   Mr. Rowe admitted to the pending violations, but reported that since then he has done well.
19   Mr. Rowe asked to continue the hearing to allow him to demonstrate his ability to maintain
20   compliance. The Government noted that alleged violations in a 2019 Petition technically
21   remain pending and asked the Court that those allegations be dismissed at the request of
22   Officer Schull. This Order is entered to memorialize and supplement the oral rulings of the
23   Court. Accordingly,
24          IT IS ORDERED that:
25          1. The Court makes NO FINDINGS regarding any of the pending alleged violations
26   at this time.
27          2. The supervised release violation hearing is CONTINUED to July 21, 2021, at
28   11:00 a.m., in Spokane, Washington.



     ORDER - 1
 1              3. All conditions of Mr. Rowe's supervised release REMAIN IN EFFECT.
 2              4. The violations set forth in the Petition filed November 8, 2019, ECF 225, are
 3   DISMISSED.
 4              The District Court Executive is directed to file this Order and provide copies to
 5   counsel AND TO United States Probation Officer Joshua Schull.
 6              DATED this 19th day of April, 2021.
 7
 8                                                   WM. FREMMING NIELSEN
 9   04-19-21                                 SENIOR UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER - 2
